Citation Nr: 0426963	
Decision Date: 09/28/04    Archive Date: 10/06/04	

DOCKET NO.  99-01 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from December 1969 to 
September 1973 with the Marine Corps.  He served in Vietnam 
from July 1970 to February 1971.  His medals and badges 
include the Vietnam Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
VARO in Milwaukee, Wisconsin, that denied service connection 
for PTSD.

The Board notes that a review of the record discloses that in 
a statement of the case dated in March 2004, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a left hip disorder.  Also of 
record is a March 11, 2004, statement of the case in which it 
was determined the veteran had not submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a left knee disorder.  Also, it was 
indicated that a disability rating in excess of 20 percent 
for the veteran's service-connected lumbar spine disc disease 
was not in order.  A timely substantive appeal with regard to 
any of these issues is not of record.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

As pointed out by his accredited representative in his August 
2004 informal hearing presentation, in his substantive appeal 
dated in December 1998, the veteran marked the box indicating 
that he wanted a personal hearing before a Member of the 
Board in Washington, D.C.  No action has been taken with 
regard to this request, and the representative asks that this 
be rectified.

With regard to the claim for service connection for PTSD, a 
review of the record discloses contradictory opinions as to 
the etiology of the veteran's psychiatric disorder, variously 
diagnosed.  The psychiatric diagnoses include PTSD.  A review 
of the record reveals the veteran has not been examined for 
psychiatric purposes sine 2000.  At the time of psychiatric 
evaluation in November 2000, the examiner had access to the 
claims folder and opined that most evaluators who had seen 
the veteran were inclined to feel that the veteran did not 
meet the criteria for PTSD "or if he does, it is in the mild 
category."  The physician stated that the result of his 
evaluation was that the veteran did not, "at this time 
demonstrate 'sufficient' criteria to make the diagnosis of 
post-traumatic stress disorder."  The Board notes that a 
review of the record discloses that the veteran's personal 
treating psychiatrist was of the opinion that he has PTSD.  
The Board also notes that the record reflects inconsistencies 
in the veteran's history, but the Board does not dispute the 
fact that the veteran was accorded the Combat Action Ribbon 
and is therefore determined to have been exposed to hostile 
action while serving with the Marines in Vietnam, meeting the 
stressor requirement.  The Board believes that an examination 
by a physician knowledgeable with psychiatric disorders would 
be helpful in clarifying the nature and etiology of the 
veteran's psychiatric disorder.

The Board also notes that additional due process requirements 
may be applicable as a result of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002) and38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  The veteran was sent a letter by the RO 
pertaining to the VCAA in a communication dated October 31, 
2003.  Recent case law, primarily Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) and Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002), indicates that a letter addressing 
the VCAA must be very specific as to what evidence VA has and 
exactly what evidence the veteran himself needs to provide.  
In the instant case, the notification thus far to the veteran 
has not met the standards required in accordance with the 
Quartuccio and Charles case.  Accordingly, this violation of 
due process must be addressed before the Board can move 
forward with the claim.

In view of the foregoing, the Board believes that further 
development from both a procedural and substantive standpoint 
is in order and the case is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
determine whether he still desires a 
personal hearing.  Should he desire one 
either at the RO or before the Board, a 
hearing should be scheduled for him at 
the first available opportunity.  

2.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of information and evidence 
that the veteran is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

3.  The veteran should be accorded a 
psychiatric examination by an appropriate 
specialist who has not previously 
examined him for the purpose of 
determining the nature and etiology of 
any psychiatric disorder, including PTSD, 
that may be present.  The claims file and 
copy of this REMAND must be made 
available to and viewed by the examiner 
prior to the requested examination.  All 
appropriate studies, including 
psychological tests, are to be performed.  
The examiner should determine the extent, 
etiology, and current diagnosis of any 
psychiatric disorder found to be present.  
Based on the review of the medical 
records and examination findings, a 
diagnosis should be made for any 
symptomatology found.  The examiner 
should reconcile the varying opinions of 
record and express his or her opinion as 
to whether it is as likely as not that 
any current psychiatric disorder, 
particularly PTSD, is attributable to the 
veteran's active service.

4.  After completing any additional 
development deemed necessary, VA should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant laws and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; although, he is advised that 
the examination requested in this REMAND is deemed necessary 
to evaluation his claim and that his failure, without good 
cause, to report for any scheduled examination could result 
in a denial of his claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




